The defendant’s challenge to the adequacy of his plea allocution has not been preserved for appellate review because the defendant did not move to vacate his guilty plea prior to sentencing (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, the defendant’s challenge is without merit. It is well established that a guilty plea can be accepted in the absence of a defendant’s personal recitation of all the elements of the charged crime when there is no suggestion on the record that the plea was improvident or baseless (see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067; People v Langhorn, 119 AD2d 844, Iv denied 68 NY2d 758; People v Dixon, 119 AD2d 831, lv denied 68 NY2d 769). There is nothing in the record to indicate that the plea was either baseless or improvident.
We also conclude that given the defendant’s criminal background and the seriousness of the charged crime, the sentencing court did not abuse its discretion in denying the defendant’s application for youthful offender treatment. Moreover, the defendant cannot be heard to complain that his sentence was excessive since he received the sentence promised to him during the plea proceedings (see, People v Kazepis, 101 AD2d 816).
We have reviewed the defendant’s remaining contentions *638and find them to be without merit. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.